Per Curiam.
It does not appear from the answer of the defendant that any proceedings for an accounting had been initiated in the court of common pleas, at the time of the filing of the bill for an accounting in this action.
Advertising for the presentation of claims under an order of the court of common pleas, by the assignee, is not any proceeding for the purpose of passing the assignee’s accounts
Such proceeding is initiated after the time limited by the statute by the filing of the petition of the assignee or by the *828application of a creditor and the subsequent proceedings thereupon. The answer, therefore, set up no defense to the relief which was asked for in this action and the order appealed from should be affirmed with ten dollars costs of appeal in one case, and disbursements in both cases.